DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/10/2022 has been entered.  Claims 3, 5, 7 and 10-11 have been amended; claims 1-2, 4 and 8-9 have been canceled; and new claim 12 has been added.  Claims 3, 5-7 and 10-12 remain.  The rejections of claims 3, 5-7 and 10-11 under 35 U.S.C. 112(a) are withdrawn based on the cancelation of claim 1 and the amendments to claim 7.  The 35 U.S.C. 112(b) rejection of claims 3, 5-7 and 10-11 are withdrawn based on Applicant’s amendments to these claims and the amendments set forth below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 has been placed in the record and considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Il Nam Koh (Attorney Reg. No. 68,485) on 06/01/2022 with follow-up email and telephone discussion on 06/02/2022. 
The application has been amended as follows:
1. - 2. (canceled)

3. (currently amended) A method of allocating resources in coexistence edge computing, wherein the method uses a distributed game approach and comprises: 
selecting an initial penalty parameter and resource allocation by two different entities with conflicting relationships in minimizing latency; 
solving, by each of the two different entities, a predefined self-optimization problem according to the selected initial penalty parameter and resource allocation; 
determining, by each of the two different entities, whether a coupling constraint for resource allocation has been satisfied in relation to the self-optimization problem to determine whether the self-optimization problem has been solved; and 
searching, by each of the two different entities, for a generalized Nash equilibrium (GNE) for terminating an algorithm when determining that the self-optimization problem has been solved based on the determination result, or updating an initial penalty parameter when determining that the self-optimization problem has not been solved based on the determination result.
	4. (canceled)  

	

	5. (currently amended): The method according to claim 3, wherein one of the two different entities is a computing resource provider (CRP), and [[an]] the self-optimization problem for the CRP 
    PNG
    media_image1.png
    230
    730
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    450
    media_image2.png
    Greyscale
  

	6. (currently amended) The method according to claim 3, wherein one of the two different entities is a mobile network operator (MNO), and [[an]] the self-optimization problem for the MNO 
    PNG
    media_image3.png
    227
    744
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    274
    450
    media_image4.png
    Greyscale
  
7. (currently amended): A system comprising a first entity and a second entity, the first entity and the second entity each comprising  
	to select an initial penalty parameter and resource allocation, wherein the first entity and the second entity have conflicting relationships in minimizing latency,
	to solve a predefined self-optimization problem according to the selected initial penalty parameter and resource allocation, 
	to determine whether a coupling constraint for resource allocation has been satisfied in relation to the self-optimization problem to determine whether the self-optimization problem has been solved, and 
	to search for a generalized Nash equilibrium (GNE) for terminating an algorithm when determining that the self-optimization problem has been solved based on the determination result, or updating an initial penalty parameter when determining that the self-optimization problem has not been solved based on the determination result.  

	8-9. (canceled)  
  

	10. (currently amended): The system according to claim 7, wherein the first entity or the second entity is a computer resource provider (CRP) and the self-optimization problem is defined by 
    PNG
    media_image1.png
    230
    730
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    274
    450
    media_image2.png
    Greyscale
  

	11. (currently amended) The system according to claim 7, wherein the first entity or the second entity is a mobile network operator (MNO) and the self-optimization problem is defined by 
    PNG
    media_image5.png
    181
    723
    media_image5.png
    Greyscale
 Appln. No.: 17/006,009 
    PNG
    media_image6.png
    274
    450
    media_image6.png
    Greyscale
  
12. (previously presented): The method according to claim 3, wherein the self-optimization problem is predefined using at least one of objective function which is an end-to-end delay time of all users, uplink resource allocation vector, stability of a computing resource queue related to uplink and computing resource allocation, strategy of a computing resource provider (CRP) to determine limit of a computing resource of the CRP, index of a player, wherein a CRP is 0 and a mobile network operator (MNO) is 1, ..., N.


Allowable Subject Matter
Claims 3, 5-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and system for allocating resources in coexistence edge computing.
Applicant’s independent claim 3 recites, inter alia, a method for allocating resources in coexistence edge computing using a distributed game approach as defined in the specification (see FIGs. 3, 4 and paragraphs [0063] – [00104] of Applicant’s published application) including “selecting an initial penalty parameter and resource allocation by two different entities with conflicting relationships in minimizing latency; by each of the two different entities, solving a predefined self-optimization problem according to the selected initial penalty parameter and resource allocation; by each of the two different entities, determining whether a coupling constraint for resource allocation has been satisfied in relation to the self-optimization problem to determine whether the self-optimization problem has been solved; and by each of the two different entities, searching for a generalized Nash equilibrium (GNE) for terminating an algorithm when determining that the self-optimization problem has been solved based on the determination result, or updating an initial penalty parameter when determining that the self-optimization problem has not been solved based on the determination result.”
With the quoted limitations, Applicant’s independent claim 3 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 7, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 3, 5-7 and 10-12, renumbered as claims 1-7 are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al., “Distributed Optimization of Hierarchical Small Cell Networks:  a GNEP Framework,” IEEE Journal on Selected Areas in Communications, Vol. 35, No. 2, February 2017, pp. 249-264;
Yu et al., Optimal Resource Sharing in 5G-Enabled Vehicular Networks:  A Matrix Game Approach,” IEEE Transactions on Vehicular Technology, Vol. 65, No. 10, October 2016, pp. 7844-7856; and 
Lee et al., “Recent Advances in Radio Resource Management for LTE/LTE-A Networks,” IEEE Communications Surveys & Tutorials, Vol. 16, No. 4, Fourth Quarter 2014, pp. 2142-2178.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413